Petition for rehearing denied May 2, 1947                        ON PETITION FOR REHEARING                             (179 P.2d 1023)
12. In the original opinion no mention was made about costs and disbursement, on the assumption that they followed the judgment of contempt as a matter of course. On further consideration and on the authority of State ex rel Bassett v. Bassett, 166 Or. 628,113 P.2d 432, 114 P.2d 546, we hold that neither party will recover costs or disbursement. In this kind of proceeding the question of awarding costs rests in the discretion of the court.
With this modification, the petition for rehearing will be denied. *Page 167